Citation Nr: 0508174	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  98-05 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a left knee injury with 
instability, prior to May 4, 1998.

3.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a left knee injury with 
instability, from May 4, 1998.

4.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1995 to February 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, that granted the veteran's claim 
of entitlement to service connection for a left knee 
condition (which it characterized as residuals of a left knee 
injury), evaluating it as 10 percent disabling effective 
February 13, 1996 (the day after the veteran's date of 
discharge), and denied the veteran's claim of entitlement to 
service connection for a respiratory condition (which it 
characterized as pneumonia).  The veteran has perfected a 
timely appeal.

By rating decision issued in April 2003, the RO increased the 
initial evaluation for the left knee disability, to 20 
percent disabling effective May 4, 1998 (the date of a VA 
examination showing increased symptoms).  

By rating decision issued in May 2004, the RO granted a 
separate 10 percent evaluation for left knee arthritis 
effective January 19, 1999 (the date of a VA examination 
showing arthritis).

Because the veteran has disagreed with the initial disability 
ratings assigned to her service-connected left knee 
condition, the Board has characterized the issues as 
involving the propriety of the initial evaluations assigned 
following the grant of service connection.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The issue of entitlement to service connection for a 
respiratory condition is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  Prior to May 4, 1998, the veteran's left knee condition 
is manifested by minimal degenerative arthritis, a 
degenerative meniscal tear, internal derangement, and 
complaints of pain,.

3.  Since May 4, 1998, the veteran's left knee disability has 
been manifested by marked instability, mild degenerative 
joint disease, moderate laxity, and looseness of the joint.

4.  Arthritis of the left knee was demonstrated on X-ray 
examination on February 25, 1997, and there was evidence of 
painful motion at that time.

5.  Degenerative arthritis of the left knee has been 
manifested at all times since February 25, 1997, by 
noncompensable limitation of flexion


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating in excess of 10 percent for a left knee condition were 
not met prior to May 4, 1998.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5257 (2004).

2.  The criteria for entitlement to an initial disability 
rating in excess of 20 percent for a left knee condition have 
not been met since May 4, 1998.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5257 (2004).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for left knee arthritis have not been 
met, but the 10 percent rating has been warranted since 
February 25, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), generally should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.    

In a letter dated in January 2004, the veteran and her 
service representative were informed of what records VA would 
attempt to obtain on behalf of the veteran, what records the 
veteran was expected to provide in support of her claims, and 
of the need to advise VA of, or submit, any additional 
information or evidence that she wanted considered.  The 
veteran responded to this VCAA notice by stating in November 
2004 that she had no further information or evidence to 
submit in support of her claims.

The veteran and her service representative also were provided 
with a copy of the appealed rating decision, the April 2003 
rating decision, a statement of the case, and supplemental 
statements of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding the veteran's 
claims.  These documents served to further inform the veteran 
as to what evidence was needed to substantiate the claims and 
what evidence she was responsible for submitting.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Some of this notice was provided after the initial decision 
on the veteran's service connection claim for a left knee 
condition.  The Pelegrini Court held that, as to the timing 
of VCAA notice, "there is no nullification or voiding 
requirement [of RO decisions issued prior to VCAA notice] 
either explicit or implicit in this decision."  Pelegrini, 
at 120.  The Court also held that the notice requirements 
were satisfied if the Board ensured that the proper notice 
was ultimately provided.  Id, at 120, 122-4.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If she submitted additional evidence 
substantiating her claim, she would have received the same 
benefit as if she submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

Additionally, during the pendency of this appeal, VA provided 
the veteran with examinations in order to determine the 
nature and severity of her service-connected left knee 
condition.  As will be shown below, the medical evidence does 
not support assigning an initial evaluation in excess of 10 
percent for a left knee condition prior to May 4, 1998, or an 
initial evaluation in excess of 20 percent for a left knee 
condition from May 4, 1998.  There also is no medical 
evidence that the veteran's left knee arthritis has worsened.  
Thus, the Board concludes that no further examinations are 
required in this case.  38 U.S.C.A. § 5103A(d).

The record also reflects that VA has made required efforts to 
obtain relevant records adequately identified by the veteran, 
including her service medical records and post-service VA and 
private medical records.  The veteran has received the notice 
and assistance contemplated by the VCAA.  Further assistance 
would have no reasonable possibility of substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

Factual Background

The veteran's service medical records show frequent treatment 
for left knee complaints, generally assessed as retropatellar 
pain syndrome.

X-rays were generally interpreted as normal.  X-rays of the 
veteran's left knee in February 1996, showed minimal 
narrowing of the medial joint space.  A magnetic resonance 
imaging (MRI) scan of the veteran's left knee in November 
1995 revealed borderline lateral patellar subluxation without 
evidence of acute or chronic dislocation.  .

The veteran complained of pain in the left hip that 
originated in her left knee on private outpatient treatment 
in March 1996.  Physical examination revealed slight 
asymmetry of the left knee and decreased hip flexion when 
compared to the right leg.  There was some grinding sensation 
and movement of the left knee.  The veteran's left cruciate 
ligament was irritated.  There was pain on range of motion  
testing.  The diagnosis was internal derangement of the left 
knee.

Private examination of the veteran's knees in June 1996 
showed that they were both normal.  There was no evidence of 
fracture or dislocation.  The soft tissues were unremarkable.

On private outpatient treatment in August 1996, the veteran 
complained of a "snapping sound" in the left knee, 
especially on straightening of the knee.  Physical 
examination revealed an audible snapping on full extension of 
the left knee with the patella snapping over the femur.  
There was tenderness to palpation over the patella.  There 
was no varus or valgus instability and no swelling.  The 
patella was noted to be tilting on flexion and extension of 
the left knee.  The impression was internal derangement of 
the left knee with possible subluxation of the patella and 
possible plica.

The veteran complained of chronic pain, a grinding sensation, 
and a "popping sound" in the left knee on VA bones 
examination in December 1996.  She stated that her left knee 
pain radiated upward to the left hip and made it difficult to 
stand or walk.  She also experienced left knee discomfort on 
squatting.  The VA examiner noted that the veteran had 
undergone arthroscopic knee surgery in November 1996 for a 
bilateral release.  Physical examination revealed the 
presence of surgical scars around the left knee.  Although 
the veteran's left knee had a full range of motion, she 
stated that she felt popping and locking of the left knee.  
There was no ligament laxity.  The veteran's gait was 
moderately antalgic.  She also was unable to squat.

The veteran's left knee x-rays in February 1997 revealed mild 
degenerative arthritis.

MRI scan of the veteran's left knee in February 1997 showed 
minimal degenerative arthritis, a tiny effusion, and a 
degenerative tear in the posterior horn of the lateral 
meniscus.

On VA joint examination in May 1998, the veteran complained 
of left knee pain, weakness, stiffness, swelling.  She denied 
any heat, redness, or locking.  She stood on the right side 
because her left knee hurt.  She stated that she received no 
current treatment for her left knee and that arthroscopic 
surgery had done nothing for her left knee.  She denied any 
history of episodes of dislocation and inflammatory arthritis 
in the left knee.  Physical examination revealed arthroscopic 
scars around the left knee, normal extension, flexion from 0 
to 125 degrees, and marked instability of the left knee to 
manual medial and lateral counter-pressure.  The diagnoses 
included mild degenerative arthritis of the left knee, a tiny 
effusion, and a degenerative tear in the posterior horn of 
the medial meniscus.

On VA joint examination in January 1999, the veteran 
complained of locking and buckling of the left knee, easy 
fatigue and weakness of the left knee muscles, and pain and 
difficulty in weight bearing.  She stated that her left knee 
pain was so severe that it kept her awake at night.  She 
stated that she had used a left knee stabilizer 
intermittently since November 1996.  Physical examination 
revealed a normal range of motion in the left knee with pain 
on flexion over 90 degrees.  She was unable to perform a 
McMurray's test because of her left knee pain.  The veteran 
had normal medial and lateral collateral ligament stability 
with no varus or valgus deformity.  The diagnoses were a tear 
of the posterior horn of the lateral meniscus of the left 
knee and mild degenerative joint disease of the left knee.

The veteran complained of a left-sided limp when walking for 
prolonged periods on VA joints examination in August 2003.  
The VA examiner noted that the veteran was not receiving any 
care for her left knee and ambulated independently without 
any restrictions.  Physical examination revealed a left knee 
range of motion to maximum extension from 0 to 115 degrees.  
There was moderate laxity of the lateral collateral ligaments 
in the left knee.  There also was clear looseness of the left 
knee joint.  Forward flexion was from 0 to 90 degrees.  
Extension was from 0 to 20 degrees.  Internal rotation was 
from 0 to 25 degrees.  Internal flexion was from 0 to 25 
degrees.  

The examiner commented that the veteran was prone to 
fluctuation and severity in the left knee condition and it 
was not possible to predict the amount of left knee 
dysfunction in the future.  The impressions included laxity 
of the joints of the left knee, status-post arthroscopic 
surgery, with no evidence of fatigability but definite 
moderate laxity of the joint.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not applicable 
to ratings under Diagnostic Code 5257, because that code is 
not based on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson (cited in the 
Introduction), the Court noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected and an appeal involving a denial of an 
increased rating requested by the veteran.  Where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, the Court has held that 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
see also Powell v. West, 13 Vet. App. 31, 35 (1999) (all 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

Here, the veteran's service-connected left knee condition is 
evaluated as 10 percent disabling effective February 13, 
1996, and as 20 percent disabling effective May 4, 1998, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

An evaluation of 10 percent disabling is available under 
Diagnostic Code 5257 for slight recurrent subluxation or 
lateral instability of the knee.

The next higher evaluation of 20 percent disabling is 
available for moderate recurrent subluxation or lateral 
instability of the knee.

Finally, the maximum evaluation of 30 percent disabling is 
available for severe recurrent subluxation or lateral 
instability of the knee.

The words "moderate", "moderately severe", and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

As just discussed, the veteran's service-connected left knee 
condition was not manifested by more than slight recurrent 
subluxation or lateral instability prior to May 4, 1998.  
Private outpatient treatment in June 1996 showed that the 
left knee was completely normal.  The private examiner only 
diagnosed possible subluxation of the left patella in August 
1996, although no instability of the patella was noted on 
physical examination of the veteran.  The veteran reported 
that she felt her left knee popping and locking on range of 
motion testing in December 1996, but physical examination 
revealed no ligament laxity.  

Indeed, prior to May 4, 1998 there was no evidence of lateral 
instability or recurrent subluxation.  

Without any objective evidence that the veteran experienced 
more than slight subluxation of the left knee, an initial 
evaluation in excess of 10 percent for a service-connected 
left knee condition is not warranted prior to May 4, 1998.

The veteran was awarded a higher evaluation of 20 percent for 
her service-connected left knee condition based on the May 4, 
1998, VA examination results showing marked left knee 
instability.  There is no objective evidence in the veteran's 
remaining medical records that she experienced more than 
moderate instability in the left knee such that she is 
entitled to an initial evaluation in excess of 20 percent for 
her service-connected left knee condition after May 4, 1998.  
For example, the veteran's ligament stability was within 
normal limits on VA joint examination in January 1999.  There 
also was no varus or valgus deformity due to instability.  
The VA examiner diagnosed only mild degenerative joint 
disease of the left knee.  And, in August 2003, the veteran 
experienced only moderate lateral collateral ligament laxity 
in the left knee with clear looseness of the left knee joint.  

Absent any evidence that the veteran experienced more than 
moderate instability or subluxation in the left knee, an 
initial evaluation in excess of 20 percent for a service-
connected left knee condition is not warranted from May 4, 
1998.  Inasmuch as the VA examiner concluded in April 2003 
that there was no evidence of fatigability in the veteran's 
left knee, application of the DeLuca factors also does not 
result in a higher initial evaluation for the veteran's 
service-connected left knee condition from May 4, 1998.

Finally, with respect to the veteran's increased rating claim 
for left knee arthritis, Diagnostic Code 5010 provides that 
arthritis due to trauma that is substantiated by X-ray 
findings is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2004).  

Degenerative arthritis is evaluated under Diagnostic Code 
5003 on the basis of limitation of motion for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2004).  

Diagnostic Code 5260 provides for a 10 percent evaluation 
where leg flexion is limited to 60 degrees, and a 20 percent 
rating when flexion is limited to 45 degrees.  38 C.F.R. 
§ 4.71, Diagnostic Code 5260 (2004).

Diagnostic Code 5261 provides fro a 10 percent evaluation 
where extension is limited to 5 degrees, and a 20 percent 
evaluation where flexion is limited to 10 degrees.

VA's general counsel held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. 
Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Codes 5260 or 5261 need not be compensable 
but must at least meet the criteria for a zero-percent 
rating.  A separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has recently held that separate 
evaluations can also be awarded for limitation of flexion and 
extension under Diagnostic Codes 5260, and 5261.  VAOPGCPREC 
9-2004 (2004); 69 Fed. Reg. 59,990 (2004).

Here, the veteran has not been shown to have any limitation 
of extension at anytime since the effective date of service 
connection for her knee disability.  Therefore, a separate 
evaluation under Diagnostic Code 5261 is not warranted.

The veteran's most severe limitation of flexion was reported 
on the January 1999, VA examination when she could flex her 
left knee to 90 degrees before experiencing pain.  This range 
of flexion is greater than that required for a compensable 
evaluation under Diagnostic Code 5260.  Functional factors 
have not been reported to limit motion beyond 90 degrees.  
38 C.F.R. §§ 4.40, 4.45.  Thus, she does not meet the 
criteria for a compensable evaluation under that diagnostic 
code.  

The veteran was awarded a 10 percent evaluation for left knee 
arthritis in May 2004, because her left knee X-rays confirmed 
mild degenerative arthritis and degenerative joint disease.  
This award was premised on X-ray evidence of arthritis and a 
noncompensable level of limitation of motion.

The evidence, however, shows that arthritis of the left knee 
was initially demonstrated on an X-ray examination conducted 
on February 25, 1997.  At the time of that finding, the 
veteran was reported to have painful motion of the left knee.  
Accordingly, a separate 10 percent evaluation for arthritis 
was warranted as of February 25, 1997.  Fenderson v. West, 12 
Vet. App. 119 (1999); Diagnostic Code 5003.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the claim of entitlement to an 
initial disability rating in excess of 10 percent for a left 
knee disability under Diagnostic Code 5257, prior to May 4, 
1998.  The Board also finds that the evidence is against the 
claim of entitlement to an initial disability rating in 
excess of 20 percent under Diagnostic Code 5257, for a left 
knee disability from May 4, 1998.  Finally, the Board 
concludes that the evidence is against rating in excess of 10 
percent for left knee arthritis.  However, the separate 10 
percent rating for arthritis is warranted from February 25, 
1997.

The Board has considered the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a left knee injury with instability, 
prior to May 4, 1998, is denied.

Entitlement to an initial disability rating in excess of 20 
percent for residuals of a left knee injury with instability, 
from May 4, 1998, is denied.

Entitlement to a disability rating in excess of 10 percent 
for arthritis of the left knee is denied.

Entitlement to a separate disability rating of 10 percent for 
arthritis of the left knee is granted effective February 25, 
1997.


REMAND

With respect to the veteran's claim for service connection 
for a respiratory condition, a review of the claims file 
discloses that she was treated during service for bronchitis.  
Following service, a history of pneumonia in the left lower 
lung was noted in December 1996, and bronchial asthma was 
reported in May 1998.  However, it is not clear from the 
December 1996 VA examination report whether the examiner 
reviewed the claims file.  The examiner specifically stated 
in May 1998, that there were no medical records for review.  
Given the presence of a current respiratory condition that 
could be related to service, and because the veteran 
experienced bronchitis in service, the Board concludes that 
VA examination is warranted in order to determine the 
etiology of his current respiratory condition.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Accordingly, this claim is REMANDED for the following 
actions:

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded a respiratory 
examination to determine the etiology of 
his respiratory condition.  The claims 
folders must be sent to the examiner(s) 
for review.

The examiner(s) should provide opinions 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any current respiratory condition had its 
onset in service or is otherwise the 
result of a disease or injury in service.  
All examination findings, along with a 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  Then re-adjudicate the claim of 
entitlement to service connection for a 
respiratory condition.  If any 
determination remains adverse to the 
veteran, issue a supplemental statement 
of the case before the claims folder is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


